DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in Reply to the amendment/request for reconsideration after non-final rejection (hereinafter “Response”) dated 02/17/2021.  Claim(s) 1-9 and 11-15 are presently pending.  Claim(s) 1 and 7-8 is/are amended.  Claim(s) 10 is/have been cancelled. 

Response to Amendment
The objections of claim(s) 7-8 is/are withdrawn in light of the submitted amendment to the claims.
The rejections of claim(s) 1-2, 11-12, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez (US Pat. No. 2016/0177915 A1), of claims 3 and 7 under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Flach (US Pub. No. 2015/0322791 A1), of claims 4, 5 and 8 under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Madsen (US Pub. No. 2014/0241880 A1), of claim 6 under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Enevoldsen ‘914 (US Pub. No. 2016/0177914 A1), of claim 9 under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Watts et al. (US Pub. No. 2011/0211966 A1), of claim 13 under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Riddell et al. (US Pub. No. 2014/0328692 A1), and of claim 14 under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Corten (US Pub. No. 2009/0068018 A1) are withdrawn in light of the submitted amendment to the claims.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1-9 and 11-15 under 35 USC 103 over Enevoldsen ‘525 (EP 3144525 A1) in view of Bech et al. (GB 2464163 A) and as further modified by one or more of Flach, Madsen, Enevoldsen ‘914, Watts, Riddell et al., and Corten.
Response to Arguments
Regarding the rejection of claim(s) 1-2, 11-12, and 15 under 35 USC 103 as being unpatentable over Enevoldsen ‘525 (EP 3144525 A1) in view of Bech et al. (GB 2464163 A), the applicant(s) argues that, rather than failing to teach the claimed limitation that irregularities are provided on the main body upstream of the trailing end and configured to energize a boundary layer, Enevoldsen ‘525 instead allegedly teaches that, if irregularities were to be included, that they should be included on the tapered end section, and not on the main body, as required by the amended claim 1.  
The Office respectfully considers this argument not persuasive.  While Enevoldsen ‘525 does disclose an embodiment in which vortex generators are installed on the tapered section of the trailing end of a protective cover main body in order to re-energize the boundary layer downstream of the trailing end (Fig. 5 and 6, [0070-0071]), it does not in any way teach against the use of/addition of vortex generators upstream of that location.  Applicant’s cited passages and figures merely present two contemplated embodiments of the protective cover disclosed by Enevoldsen ‘525.  These passages do not in any way suggest or require that if any/additional irregularities (such as vortex generators) are to be included, that they should ONLY be included on the tapered end section, as the applicant alleges, nor do they suggest or require that they should NOT be included upstream of the tapered end section.  In the rejection presented in the Non-Final office action (mail date 11/17/2020), the protective cover of Enevoldsen ‘525 is modified by Bech et al., which teaches the use of vortex generators upstream of the trailing end on a similar the protective cover for a wind turbine blade.  Here, Bech at al. provides a specific motivation for locating the vortex generators upstream of the trailing end.  Bech et al. teaches that placing vortex generators upstream of the trailing end can “effectively hide the geometric discontinuity” created between the trailing end of the protective cover and the blade surface, thereby improving lift performance and reducing drag – two components of improving the aerodynamic efficiency of the blade.  Since Enevoldsen ‘525 also includes vortex generators in the embodiments of 
The applicant also argues that Bech et al. allegedly teaches that the vortex generators are aligned extremely close to the rearward edge of the protector, consistent with a configuration allegedly taught by Enevoldsen ‘525 that would energize the boundary layer downstream of the main body, rather than over the main body.
The Office respectfully considers this argument not persuasive.  It is well known in the art that vortex generators energize the boundary layer that exists along the surface upon which they are installed.  This energizing effect occurs when vortices (or circulation) produced at the location of the vortex generator interact with the boundary layer in that location and also further downstream (see Flach, [0006]).  Bech et al. teaches that the vortex generators are installed on the main body of the protective cover with the stated intent to “encourage turbulence in the flow” and to “cause circulation in the air flow” (see Bech et al., pg. 8, ln 16-20).  Further, it is visually apparent from Fig. 2 of Bech et al. that there is a portion of the main body of the protective cover that extends downstream of the vortex generators between the vortex generators and the trailing end.   It is thus clear that the vortex generators of Bech et al. are located on the main body upstream from the trailing end in order to energize the boundary layer over the main body, since the circulation produced by the vortex generators interacts with the boundary layer along the main body at the location of the vortex generators and also downstream of them along the surface of the main body that extends between the vortex generators and the trailing end.  In regards to Applicant’s allegation that Enevoldsen ‘525 teaches that vortex generators should be located in order to energize the boundary layer ONLY over the portion of the blade downstream of the trailing end and NOT over the main body, the Examiner can find no support in Enevoldsen ‘525 for such a teaching (see above comments).

Claim Interpretation
In claim 1, line 5, the term “irregularities” has no commonly understood structural definition in the art, and is thus interpreted in light of the specification (Pg. 3, ln 15-23) to mean protrusions and/or recesses arranged on the outer surface of the main body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Enevoldsen ‘525 (EP 3144525 A1) in view of Bech et al. (GB 2464163 A).
Regarding claim 1, Enevoldsen ‘525 discloses (Fig. 1-4) a leading edge protector (30) for a wind turbine blade, the leading edge protector being configured to at least partially cover a blade leading edge section (see Fig. 3 and Para. [0012]), the leading edge protector comprising a main body (31) comprising a substantially constant thickness (see Fig. 3) and having a trailing end (322), a sealing portion (32) downstream from the trailing end of the main body, wherein a thickness of the sealing portion decreases gradually in a downstream direction (see Para. [0019] and [0068]).  
Enevoldsen ‘525 fails to teach that the leading edge protector further comprises a plurality of irregularities arranged on an outer surface of the main body upstream from the trailing end and configured to energize a boundary layer, wherein the irregularities are located upstream of the trailing 
Bech et al. teaches (Fig. 1-3) a leading edge protector (140) for a wind turbine blade (110), with vortex generators (154) attached upstream of the trailing end (144) on the suction side surface of the protector, in order to energize the boundary layer over the protector suction side surface and hide the geometric discontinuity behind the trailing end, thereby improving lift performance of the blade (see Pg. 8, lines 14-28).  Bech et al. teaches that the vortex generators are installed on the main body of the protective cover with the stated intent to “encourage turbulence in the flow” and to “cause circulation in the air flow” (see Bech et al., pg. 8, ln 16-20).  Further, it is visually apparent from Fig. 2 of Bech et al. that there is a portion of the main body of the protective cover that extends downstream of the vortex generators between the vortex generators and the trailing end.   It is thus clear that the vortex generators of Bech et al. are located on the main body upstream from the trailing end in order to energize the boundary layer over the main body, since the circulation produced by the vortex generators interacts with the boundary layer along the main body at the location of the vortex generators and also downstream of them along the surface of the main body that extends between the vortex generators and the trailing end.  
Because both Enevoldsen ‘525 and Bech et al. describe leading edge protectors for wind turbine blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Enevoldsen ‘525 to include vortex generators as taught by Bech et al. on the leading edge protector of Enevoldsen ‘525, located upstream of the trailing end of the main body and the sealing portion so as to energize the boundary layer over the substantially constant thickness portion of the main body, in order to hide the geometric discontinuity behind the trailing end and thereby improve lift performance of the blade, as described in Bech et al. (see Pg. 8, lines 14-28).  
Regarding claim 2, the leading edge protector provided by the combination of Enevoldsen ‘525 and Bech et al. described above exhibits the protrusions, as claimed, since the vortex generators of Bech et al. are incorporated into Enevoldsen ‘525 in the above modification.
Regarding claim 11, the leading edge protector provided by the combination of Enevoldsen ‘525 and Bech et al. described above exhibits the main body, as claimed, since Enevoldsen ‘525 further discloses that the main body has a suction side portion to cover a suction side of the blade leading edge section and a pressure side portion to cover a pressure side of the blade leading edge section (see Fig. 3 and Para. [0013]).
Regarding claim 12, the leading edge protector provided by the combination of Enevoldsen ‘525 and Bech et al. described above exhibits the irregularities, as claimed, since the irregularities of Bech et al. are provided on the suction side portion of the main body of the leading edge protector in the above modification (see above description).
Regarding claim 15, the leading edge protector provided by the combination of Enevoldsen ‘525 and Bech et al. described above exhibits the turbine blade, as claimed, since Enevoldsen ‘525 further discloses (Fig. 1-4) a wind turbine blade (20) comprising surfaces defining a pressure side (26) and a suction side (25), the surfaces extending between a leading edge (241) and a trailing edge (231) in a chord wise direction (see Fig. 3), wherein the blade further comprises a leading edge protector according to claim 1 (see above description).
Claim(s) 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Enevoldsen ‘525  as modified by Bech et al. according to claim 2 and in further view of Flach (US 2015/0322791 A1).
Regarding claim 3, Enevoldsen ‘525 as modified by Bech et al. according to claim 2 exhibits the leading edge protector of claim 2.  
Enevoldsen ‘525 fails to teach that the protrusions are integrally formed with the leading edge protector, and that the protrusions comprise an incident slope that in use faces a blade leading edge 
Flach teaches (Fig. 1-2) that vortex generator features (6) may be integrally formed with the surface to which they are attached, in order to make the connection between vortex generator and base to be strong and stable under operating loads (Para. [0045] and [0046]).  Flach also teaches that the vortex generators may comprise an incident slope (63) that in use faces a blade leading edge and has an inclination (α) of 15 degrees with respect to the outer surface of the main body (see Fig. 2 and Para. [0043]).
Because both Enevoldsen ‘525 and Flach describe wind turbine blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install the vortex generators of Enevoldsen ‘525 as modified by Bech et al. in the form of the integrally formed vortex generators of Flach, such that the vortex generators are integrally formed with the leading edge protector and comprise the shape disclosed by Flach, since the integrally formed configuration of Flach makes the connection between vortex generator and base stronger and more stable under operating loads, as described in Flach (Para. [0045] and [0046]).  Here, the shape and integrally formed configurations of Flach are used in conjunction with the teachings of Bech et al. regarding the positioning of vortex generators on the protective cover in order to provide vortex generators on the main body of the protective cover of Enevoldsen ‘525.
Regarding claim 7,.  
Claim(s) 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Enevoldsen ‘525  as modified by Bech et al. according to claim 2 and in further view of Madsen (US 2014/0241880 A1) with motivation provided by Enevoldsen ‘914 (US 2016/0177914 A1).
Regarding claim 4, Enevoldsen ‘525 as modified by Bech et al. according to claim 2 exhibits the leading edge protector of claim 2.  
Enevoldsen ‘525 fails to teach that the protrusions have a height ranging from 3 mm to 20 mm, that two consecutive protrusions are spaced apart from each other in a span wise direction ranging a distance from 1 to 10 times a height of the protrusions, and that the protrusions comprise an incident slope that in use faces a blade leading edge and has a different inclination than a backwards slope that in use faces a blade trailing edge.

    PNG
    media_image1.png
    476
    620
    media_image1.png
    Greyscale
Madsen teaches (Fig. 6-7) vortex generators for use on wind turbine blades, which consist of paired protrusions (44 and 44’).  The protrusions have a height (h) ranging from 5-15 mm, and a spanwise spacing (s) between protrusions of 20 mm – 40 mm (1.3 to 8 times the height of the protrusion) (see Table 1 and Para. [0049]).  These ranges are entirely within the claimed ranges.  The protrusions also comprise an incident slope (see annotated figure below) that in use faces a blade 
Enevoldsen ‘914 teaches that it is commonly known in the art to use a configuration of paired vortex generator protrusions, since this configuration has greater efficiency than a single protrusion (Para. [0029]).
Because both Enevoldsen ‘525 and Madsen describe wind turbine blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install the vortex generators of Enevoldsen ‘525 as modified by Bech et al. in the form of the paired vortex generator protrusions taught by Madsen, such that the protrusions have the shape and arrangement taught by Madsen, including a protrusion height of 5-15 mm, since the paired vortex generator configuration is more efficient than single protrusions, as described in Enevoldsen ‘914 (Para. [0029]).  Here, the shape and arrangement of vortex generators taught by Madsen are used in conjunction with the teachings of Bech et al. regarding the positioning of vortex generators on the protective cover in order to provide vortex generators on the main body of the protective cover of Enevoldsen ‘525.  Here, the protrusion height range of 5-15 mm overlaps with the claimed range (see MPEP 2131.03(II)).
Regarding claim 5, the proposed combination exhibits that the vortex generators have spanwise spacing of between 1 to 10 times the height of the protrusions, since Madsen teaches a spanwise spacing of between of 20 mm – 40 mm between protrusions, which when compared to the range of height of the protrusions corresponds to 1.3 to 8 times the height of the protrusion, thereby overlapping with the claimed range (see MPEP 2131.03(II)).
Regarding claim 8, the proposed combination exhibits the incident slope and backwards slope, as claimed, since the vortex generators of Madsen have an incident slope (see annotated figure above) .
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Enevoldsen ‘525 as modified by Bech et al. according to claim 2 and in further view of Enevoldsen ’914.
Regarding claim 6, Enevoldsen ‘525 as modified by Bech et al. according to claim 2 exhibits the leading edge protector of claim 2.  
Enevoldsen ‘525 fails to teach that consecutive protrusions are arranged in a row along a span wise direction, wherein pairs of consecutive protrusions are configured to divert an aerodynamic flow towards each other.
Enevoldsen ’914 teaches (Fig. 1-11) that two pairs of vortex generator protrusion pairs (40, 41 and 30, 31) can be aligned in the chordwise direction.  The first pair (40, 41) is smaller in height than the second and is oriented to divert aerodynamic flow towards each other (see Fig. 4 and 7 and Para. [0072]).  This configuration allows the designer to selectively engineer the performance of the vortex generator pairs, since the smaller pair will cancel the effect of the bigger pair for certain boundary layer thicknesses (see Para. [0011] and [0013]).
Because both Enevoldsen ‘525 and Enevoldsen ‘914 describe wind turbine blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install the vortex generators of Enevoldsen ‘525 as modified by Bech et al. in the form of the two pair configuration of Enevoldsen ‘914, such that the first pairs in the chordwise direction of consecutive protrusions are configured to divert an aerodynamic flow towards each other, as is taught by Enevoldsen ‘914, in order to allow the designer to selectively engineer the performance of the vortex generator pairs, as described in Enevoldsen ‘914 (see Para. [0011] and [0013]).  Here, the shape and arrangement of vortex generators taught by Enevoldsen ‘914 are used in conjunction with the teachings .  
Claim(s) 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Enevoldsen ‘525 in view of Watts et al. (US 2011/0211966 A1).
Regarding claim 1, Enevoldsen ‘525 discloses (Fig. 1-4) a leading edge protector (30) for a wind turbine blade, the leading edge protector being configured to at least partially cover a blade leading edge section (see Fig. 3 and Para. [0012]), the leading edge protector comprising a main body (31) comprising a substantially constant thickness (see Fig. 3) and having a trailing end (322), a sealing portion (32) downstream from the trailing end of the main body, wherein a thickness of the sealing portion decreases gradually in a downstream direction (see Para. [0019] and [0068]).  
Enevoldsen ‘525 fails to teach that the leading edge protector further comprises a plurality of irregularities arranged on an outer surface of the main body upstream from the trailing end and configured to energize a boundary layer, wherein the irregularities are located upstream of the trailing end of the body and the sealing portion so as to energize the boundary layer over the substantially constant thickness portion of the main body.
Watts et al. teaches (Fig. 9) that dimples (404) may be introduced near the wind turbine blade leading edge, in order to condition the fluid flow by producing a wake near to the surface of the blade and improve stall characteristics (see Para. [0059] and [0061]).  Watts et al. further teaches that this conditioning effects the boundary layers along the surface of the blade ([0061], ln 1-3), and it is well known in the art that the creation of a wake (turbulence) within the boundary layer energizes the boundary layer.
Because both Enevoldsen ‘525 and Watts et al. describe wind turbine blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Enevoldsen ‘525 by adding the dimples of Watts et al. near the leading edge of the leading edge 
Regarding claim 9, the proposed combination exhibits that the plurality of irregularities are dimples or recesses, since Watts et al. teaches dimples that are incorporated as the plurality of irregularities in the above modification.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Enevoldsen ‘525 as modified by Bech et al. according to claim 12 and in further view of Riddell et al. (US 2014/0328692 A1).
Regarding claim 13, Enevoldsen ‘525 as modified by Bech et al. according to claim 12 exhibits the leading edge protector of claim 12.  
Enevoldsen ‘525 fails to teach that the irregularities are provided on both the suction side portion and the pressure side portion of the main body of the leading edge protector.
Riddell et al. teaches that vortex generators may be placed on either or both of the suction side and pressure side surfaces, in order to modify the aerodynamic characteristics of the surface (Para. [0036]).
Because both Enevoldsen ‘525 and Riddell et al. describe wind turbine blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install the vortex generators of Enevoldsen ‘525 as modified by Bech et al. in the form of that the vortex generators are included on both the suction side and pressure side of the leading edge protector, as taught by Riddell et al., because it is well known in the art to use vortex generators on either or both surfaces in order to modify the aerodynamic characteristics of the surfaces, as described in Riddell et al. (Para. [0036]). Here, the arrangement of vortex generators taught by Riddell et al. are used in .  
Claim(s) 14 are rejected under 35 U.S.C. 103 as being unpatentable over Enevoldsen ‘525 as modified by Bech et al. according to claim 1 and in further view of Corten (US 2009/0068018 A1).
Regarding claim 14, Enevoldsen ‘525 as modified by Bech et al. according to claim 1 exhibits the leading edge protector of claim 1.  
Enevoldsen ‘525 fails to teach that the plurality of irregularities further comprise multiple rows of irregularities along a span wise direction, wherein two consecutive rows are spaced apart from each other in a chord wise direction at a distance from around 1 to 20 times a length of the protrusions.
Corten teaches (Fig. 3, 5, and 6) spanwise rows vortex generators (42, 43), that may be installed on wind turbine blades near to the leading edge, and which are spaced from each other in the chordwise direction.  Further, it is visually apparent from Fig. 3 that the spacing between the rows may be larger than 1 length of the first row vortex generator protrusions (42), and less than 20 times the length of the first row vortex generator protrusions (42).  Corten further teaches that the pattern and spacing between vortex generators may be changed in order to tailor the lift properties of the blade (Para. [0045]).
Because both Enevoldsen ‘525 and Corten describe wind turbine blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install the vortex generators of Enevoldsen ‘525 as modified by Bech et al. in the multiple spanwise row configuration taught by Corten, such that the spacing between rows is between 1 and 20 lengths of the protrusions, because it is well known in the art that the pattern and spacing between vortex generators may be changed in order to tailor the lift properties of the blade, as described in Corten (Para. [0045]).  Here, the arrangement of vortex generators taught by Corten are used in conjunction with the teachings .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/WOODY A LEE JR/Primary Examiner, Art Unit 3745